
	

113 S2960 IS: To provide for rental assistance for homeless or at-risk Indian veterans. 
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2960
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Mr. Tester (for himself, Mr. Johnson of South Dakota, Mr. Udall of New Mexico, Mr. Franken, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To provide for rental assistance for homeless or at-risk Indian veterans. 
	
	1.Rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by
			 adding at the end the following:(D)Indian veterans housing rental assistance program(i)DefinitionsIn this subparagraph:(I)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(II)Indian areaThe term Indian area has the meaning given the term in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).(III)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).(ii)Authorization of programThe Secretary may use not more than 5 percent of the amounts made available for rental assistance
			 under this subsection to carry out a rental assistance and supportive
			 housing program, in conjunction with the Secretary of Veterans Affairs,
			 for the benefit of Indian veterans who are homeless or at-risk of
			 homelessness and who are residing on or near an Indian area.(iii)ModelThe program described in clause (ii) shall be modeled on the rental assistance and supportive
			 housing program authorized under this section and applicable
			 appropriations Acts, including administration in conjunction with the
			 Secretary of Veterans Affairs, except that the Secretary may make
			 necessary and appropriate modifications to facilitate the use of the
			 program by Indian grant recipients to serve eligible Indian veterans.(iv)Eligible recipientsAmounts for rental assistance and associated administrative costs under clause (ii) shall be
			 made available to recipients eligible to receive grants under section 101
			 of the Native American Housing Assistance and Self-Determination Act of
			 1996 (25 U.S.C. 4111).(v)Funding criteriaRental assistance under clause (ii) shall be awarded based on—(I)need;(II)administrative capacity; and(III)any other funding criteria established by the Secretary in a notice published in the Federal
			 Register after consulting with the Secretary of Veterans Affairs.(vi)AdministrationRental assistance made available under clause (ii) shall be administered in accordance with the
			 Native American Housing Assistance and Self-Determination Act of 1996 (25
			 U.S.C. 4101 et seq.), except that grantees shall—(I)submit to the Secretary, in a manner prescribed by the Secretary, reports on the utilization of
			 rental assistance provided under the program; and(II)provide to the Secretary information specified by the Secretary to assess the effectiveness of the
			 program in serving eligible veterans.(vii)ConsultationThe Secretary, in coordination with the Secretary of Veterans Affairs, shall consult with
			 recipients of grants under section 101 of the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111) and any
			 other appropriate tribal organization on the design of the program to
			 ensure the effective delivery of rental assistance and supportive services
			 to persons eligible to receive assistance under this subparagraph.(viii)Waiver(I)In generalExcept as provided in subclause (II), the Secretary may waive or specify alternative requirements
			 for any provision of law (including regulations) that the Secretary
			 administers in connection with the use of rental assistance made available
			 under this subparagraph if the Secretary finds that the waiver or
			 alternative requirement is necessary for the effective delivery and
			 administration of rental assistance made available under this subparagraph
			 to Indian veterans.(II)ExceptionThe Secretary shall not waive or specify alternative requirements under subclause (I) for any
			 provision of law (including regulations) relating to labor standards or
			 the environment..
